By the Court.

Stephens, J.,
delivering the opinion.
Our statute prescribing the order in which different classes of the debts of a deceased person shall be paid, and allowing creditors twelve months within which to give notice of their claims, leaves the administrator no safety but in holding all the assets until the expiration of that twelve months. Now, as the law itself puts him under the necessity to hold the funds for his own protection, it will not charge him with interest during that time. Within the year next after his appointment, he is therefore under no obligation to make interest. It seems to me, then, that the only other question is, has he, in point of fact, made interest ? Is it possible that an administrator shall be held accountable for interest in a case where he has neither made it, nor ought to have made it? The statement in this case is, that he did not make interest. If the money had been lost, and the question were, whether the administrator is responsible for it, or stands. acquitted by the use of due diligence, then, the manner in which he kept it would be material. But in an inquiry as to his liability for interest, the only questions are, has he made interest? ought he to have made it?
Judgment reversed.